Citation Nr: 1118555	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  06-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to April 1971, with subsequent service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, in pertinent part, found that new and material evidence had not been submitted sufficient to reopen a claim for service connection for PTSD, denied service connection for hypertension, and denied a TDIU.  

In August 2010, the Veteran and his wife testified before the undersigned Veterans Law Judge at a Travel Board hearing at the Seattle RO.  A copy of the transcript is of record.

In November 2010, the Board, in pertinent part, found that new and material evidence had been submitted sufficient to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD, depression, memory loss, and anxiety.  The claims for service connection for an acquired psychiatric disorder, to include PTSD, depression, and memory loss, and for hypertension, as well as the claim for a TDIU, were remanded for further development.  

In a January 2011 rating decision, the Appeals Management Center (AMC) granted service connection and assigned an initial 30 percent rating for PTSD, effective July 11, 2002, representing a full grant of the benefit sought with respect to the claim for service connection for an acquired psychiatric disorder.  The Board notes that, in his March 2011 Informal Hearing Presentation (IHP), the Veteran's representative noted that the Veteran's PTSD had previously been rated 70 percent disabling when it was considered a nonservice-connected condition, as documented in the rating code sheet of a May 2007 rating decision, which, the representative described as "curious."  While the Veteran's representative did not specifically express disagreement with the initial rating assigned for PTSD, the Board notes that the Veteran has until January 10, 2012 to file a notice of disagreement with the initial rating assigned for PTSD.  38 C.F.R. § 20.302(a) (2010).  

The Board notes that, in a January 2011 supplemental statement of the case (SSOC) Notice Response, the Veteran indicated that he had more information or evidence to submit in support of his appeal, and asked VA to wait the full 30-day period to give him a chance to submit this information or evidence.  However, no additional information or evidence was subsequently submitted.   

As a final preliminary matter, the Board notes that the claims file reflects that the Veteran was previously represented by Disabled American Veterans (DAV) (as reflected in a June 2006 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In May 2007, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing Joel Engebresten as his representative.  In June 2010, the Veteran filed a VA Form 21-22 naming Veterans of Foreign Wars of the United States (VFW) as his representative.  The Board recognizes the change in representation.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

During the August 2010 hearing, the Veteran asserted that his PTSD and depression were contributing to his hypertension.  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The United States Court of Appeals for Veterans Claims (Court) has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b) (2010).  

In November 2010, the Board instructed that, if the VA psychiatric examiner determined that the Veteran's PTSD is related to his claimed stressor(s) OR that any diagnosed acquired psychiatric disorder is related to service, the RO should arrange for the Veteran to undergo a VA examination with an appropriate physician to determine whether his hypertension is related to any acquired psychiatric disorder.  The physician was asked to express an opinion as to whether it is at least as likely as not that the Veteran's hypertension was caused or aggravated beyond the current scope of the disability by his PTSD and/or acquired psychiatric disorder that was found by the VA psychiatric examiner to be related to service.  If aggravation was present, the physician was asked to indicate, to the extent possible, the approximate level of hypertension present (baseline; i.e., approximate average blood pressure) before the onset of the aggravation.

On VA PTSD examination in December 2010, the examiner opined that the Veteran had PTSD, more probable than not equally and inseparably related to in-service and post-service traumas.  Accordingly, the Veteran was afforded a VA examination to evaluate his claimed hypertension.  The physician acknowledged review of the claims file and the November 2010 remand, and indicated that the Veteran was being afforded an examination to determine whether his hypertension is related to any acquired psychiatric disorder.  The Veteran reported that his hypertension began in 1974 or 1975 and added that he had never had congestive heart failure or another complication of hypertension.  On examination, blood pressure was 115/75 in the right arm, seated; 112/74 in the left arm, seated; and 112/72 in the right arm, supine.  The diagnosis was hypertension.  

The examiner noted that hypertension was first entered in the Veteran's Vista CPRS problem list in 2005.  He opined that it was not likely that the Veteran's hypertension is related to military service or any psychiatric diagnosis related to military service, because of the fact that he stated that he had had it for 35 years and had no evidence of coronary artery or myocardial muscle abnormality, and his blood pressure was currently well-controlled on minimal medication.  

In providing a rationale for his opinion, the examiner stated that, in 40 years of medical practice and eight years of doing compensation and pension examinations associating hypertension with PTSD, hypertension is usually complicated, hard to control, and varies depending on the control of the PTSD or psychiatric problem that the Veteran has, but that this was not the case in this Veteran.  

A review of the December 2010 VA examination report reflects that the physician failed to address all of the questions posed by the Board in the November 2010 remand.  Specifically, while he opined that it was not likely that hypertension was related to any psychiatric diagnosis related to military service, he did not address whether or not hypertension was aggravated by the service-connected psychiatric disability.  

Because the December 2010 VA examiner did not address the matter of aggravation of hypertension by the service-connected PTSD, the claims file should be returned to him to obtain a supplemental opinion which addresses this question.  See Stegall, 11 Vet. App. at 271.  The AMC/RO should arrange for the Veteran to undergo VA examination only if the physician who conducted the December 2010 VA examination is not available, or the designated physician is unable to provide the requested opinion without examining the Veteran.

Given that the outcome of the claim for service connection could affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with the claim for service connection and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  

In addition, in November 2010, the Board asked the VA examiner to comment as to whether the Veteran is unemployable due to his service-connected disabilities.  The physician who performed the December 2010 VA examination to evaluate claimed hypertension did not provide such an opinion.  The psychologist who conducted the December 2010 VA examination to evaluate claimed PTSD commented that the overall impact of the Veteran's present psychological stress reduced his reliability in both social and occupational interactions, but also did not opine as to whether the Veteran is unemployable due to his service-connected disability.  Therefore, in rendering his supplemental opinion, the physician who evaluated the Veteran in December 2010 should provide the requested opinion regarding employability.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for hypertension and/or PTSD, since December 2010.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, the AMC/RO should forward the claims file to the physician that conducted the December 2010 VA hypertension examination, if available, for a supplemental medical opinion.  The claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.

The physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated by his service-connected PTSD.  If aggravation is present, the physician should indicate, to the extent that is possible, the approximate level of hypertension present (baseline; i.e., approximate average blood pressure) before the onset of the aggravation.

The examiner should also indicate whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disability(ies), alone, would preclude his obtaining and retaining substantially gainful employment consistent with his education and occupational experience.

If further examination of the Veteran is deemed necessary, the AMC/RO should arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the report of the physician.  The examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After ensuring that the above development is complete, re-adjudicate the claims on appeal.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


